DETAILED CORRESPONDENCE
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continuity
3.	The present application is a CIP of application serial no. 16/362,738, filed March 25, 2019 (now issued as U.S. Patent No. 10,605,022), which is a continuation of application serial no. 15/617,270, filed June 8, 2017 (now issued as U.S. Patent No. 10,240,416), which is a continuation of application serial no. 14/705,094, filed May 6, 2015 (now issued as U.S. Patent No. 9,677,359) which is a continuation of application serial no. 13/497,142, filed May 9, 2012 (now issued as U.S. Patent No. 9,027,657), which is a national phase entry of International Application No. PCT/US10/049783, filed September 22, 2010, which claims the benefit of U.S. provisional application no. 61/277,219, filed September 22, 2009.  The present application is also a CIP of application serial no. 16/113,705, filed August 27, 2018 (currently pending), which is a CIP of application serial no. 15/214,703, filed July 20, 2016 (abandoned), which is a continuation of application serial no. 12/425,439, filed April 17, 2009 (now issued as U.S. Patent No. 9,412,492).  Application serial no. 16/113,705 is also a CIP of application serial no. 15/180,789, filed June 13, 2016 (abandoned), which is a continuation of application serial no. 13/702,919, filed April 26, 2013 (now issued as U.S. Patent No. 9,368,260).  Application serial no. 16/113,705 is also a CIP of application serial no. 15/617,270, listed above.

Status of Claims
4.	Applicant’s amendment filed 04 August 2022, has been entered.  Prior to the amendment, claims 1-5, 7-8, 10-17, and 21-23 were pending in the application.  In the amendment, claims 5, 7, and 17 are canceled.  Accordingly, after entry of the amendment, claims 1-4, 8, 10-16, and 21-23 are pending; of these, claims 1, 10, and 15 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-4, 8, 10-16, and 21-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 10, and 15 have each been amended to recite that “a coverage of the outer layer of the plurality of second armor wires over the inner layer of the plurality of first armor wires is between 50 percent and 80 percent”.  Applicant’s originally-filed specification, however, does not describe this “between 50 percent and 80 percent” range.  It is noted that applicant indicates (on page 7 of the response filed 04 August 2022), that the range in question is supported at least by paragraph [0054] of the original application.  Specification paragraph [0054], however, sets forth two ranges: a first range of “between about 60% to about 88%” and a second range of “between about 50% to about 96%”, but does not disclose the range of “between 50 percent and 80 percent” now recited in applicant’s claims.

7.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is dependent on cancelled claim 7.

Claim Rejections - 35 USC § 103
8.	Claims 1-4, 8, and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varkey et al., U.S. Patent Application Publication No. 2009/0283295 (“Varkey ‘295”) in view of Blanchard, U.S. Patent No. 2,604,509.
Varkey ‘295 discloses a wireline cable (Varkey ‘295 [0001]: “The present disclosure invention is related in general to cable systems and, in particular, to wireline cables”), comprising: 
an electrically conductive cable core (e.g., cable core 206a; Fig. 3a) for transmitting electrical power, wherein the electrically conductive cable core comprises at least one conductor and a polymeric insulator (Varkey [0023]: “The conductors forming the cable cores 206a, 206b, 206c, and 206d may be any combination of (but not limited to) ... copper conductors ... and be insulated with any suitable polymeric material or materials”); 
an inner layer of a plurality of first armor wires (inner armor wires 204; e.g., Fig. 2c) surrounding the cable core; 
an outer layer of a plurality of second armor wires (outer armor wires 202) surrounding the inner layer;
wherein a portion of the plurality of the first armor wires (i.e., inner armor wires 204) are at least partially imbedded into a portion of the electrically conductive cable core, at least an extruded polymer layer is disposed about the inner layer and the outer layer and fills at least a portion of spaces between a plurality of armor wires in at least one of the inner layer and the outer layer (Varkey ‘295 [0025]: “A polymeric insulating material 208 may be disposed on the inner armor wire layer 204, the cable core 206a, 206b, 206c, and 206d and a portion of the outer armor wire layer 202 and may bond the armor wire layers 202 and 204 to the cable core 206a-d, including the insulating layer of the cable core 206a-d”), wherein the extruded polymer layer is a thermoplastic (Varkey [0025]: “The insulating material 208 may be formed from any suitable material such as, but not limited to ... thermoplastic vulcanizates (TPVs) such as Santoprene.RTM. and Super TPVs and fluoro TPV (F-TPV) ... and thermoplastic fluoropolymers”).
Varkey ‘295 further discloses that a coverage of the outer layer of second armor wires over the inner layer of the plurality of first armor wires is about 50 percent to about 90 percent (see Varkey ‘295 [0024]).  Varkey does not, however, specifically disclose the coverage being between 50 percent and 80 percent, as recited in claim 1.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coverage of Varkey ‘295 from about 50 percent to about 90 percent to between 50 percent and 80 percent as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Varkey ‘295 further does not disclose that a diameter of the outer layer of the plurality of second armor wires is smaller than a diameter of the inner layer of the plurality of first armor wires, as recited in claim 1.
In the same field of endeavor, Blanchard discloses an armored electrical cable including an electrically conductive cable core 10 (note electrical conductors 11), an inner layer 13 of a plurality of first armor wires 14 surrounding the core, and an outer layer 15 of second armor wires 16 surrounding the inner layer.  With reference, for example, to Fig. 3, the diameter of each outer layer wire 16 is smaller than the diameter of each inner layer wire 14.  
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Blanchard, to provide the Varkey ‘295 cable having a diameter of the outer layer of the plurality of second armor wires being smaller than a diameter of the inner layer of the plurality of first armor wires, in order to better balance  the torques and stresses developed in the inner and outer layers during use.
With respect to claims 2-4, Blanchard teaches that the inner layer wires 14 may each have a diameter of 0.044 inch (see col. 4, lines 51-52) and the outer layer wires 16 may each have a diameter of 0.038 inch (see col. 4, lines 65-66).
With respect to claim 8, Blanchard teaches selecting the coverage of the outer layer to the inner layer to match a torque on the outer layer with a torque on the inner layer (see Blanchard at col. 5, lines 67-75).
With respect to claim 21, Varkey ‘295 discloses the use, for example, of thermoplastic vulcanizates and thermoplastic fluoropolymers (see Varkey ‘295 [0025]).
With respect to claim 22, Varkey ‘295 further discloses a smooth outer jacket (e.g., outer jacket 320 in Figs. 3a-3d) connected with a portion of the extruded polymer that fills at least a portion of spaces between a plurality of armor wires in at least one of the inner layer and the outer layer (see Figs. 4a-4d).
With respect to claim 23, the Varkey ‘295 smooth outer jacket, the second portion of the extruded polymer, and at least a portion of the cable core are at least partially bonded (see Figs. 4a-4d).

9.	Claim 10 is rejected under pre-AIA  35 U.S.C. 35 U.S.C. 103(a) as being unpatentable over Varkey et al., U.S. Patent Application Publication No. 2009/0283295 (“Varkey ‘295”).
Varkey ‘295 discloses a wireline cable (Varkey ‘295 [0001]: “The present disclosure invention is related in general to cable systems and, in particular, to wireline cables”), comprising: 
an electrically conductive cable core (e.g., cable core 206a; Fig. 3a) for transmitting electrical power (Varkey ‘295 [0023]: “The conductors forming the cable cores 206a, 206b, 206c, and 206d may be any combination of (but not limited to) ... copper conductors”);
an inner layer of a plurality of first armor wires (inner armor wires 204; e.g., Fig. 2c) surrounding the cable core, wherein an extruded layer of polymer is disposed over the inner layer, and wherein a portion of spaces between the first armor wires of the inner layer are filled with the extruded polymer (Varkey ‘295 [0025]: “A polymeric insulating material 208 may be disposed on the inner armor wire layer 204, the cable core 206a, 206b, 206c, and 206d”; also, see Varkey ‘295 Figs. 2a-2d); wherein the extruded polymer layer is a thermoplastic (Varkey [0025]: “The insulating material 208 may be formed from any suitable material such as, but not limited to ... thermoplastic vulcanizates (TPVs) such as Santoprene.RTM. and Super TPVs and fluoro TPV (F-TPV) ... and thermoplastic fluoropolymers”);
an outer layer of a plurality of second armor wires (outer armor wires 202) surrounding the inner layer; and 
a jacket (e.g., outer jacket 320 in Figs. 3a-3d) disposed about the outer layer of the plurality of second armor wires. 
Varkey ‘295 further discloses that a coverage of the outer layer of the plurality of second armor wires over the inner layer of the plurality of first armor wires is about 50 percent to about 90 percent (see Varkey ‘295 [0024]).  Varkey does not, however, specifically disclose the coverage being between 50 and 80 percent, as recited in claim 10.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coverage of Varkey ‘295 from about 50 percent to about 90 percent to between 50 and 80 percent as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

10.	Claim(s) 11-14 are rejected under pre-AIA  35 U.S.C. 35 U.S.C. 103(a) as being unpatentable over Varkey ‘295 as applied to claim 10 above and further in view of Blanchard, U.S. Patent No. 2,604,509.
	As discussed above, Varkey ‘295 meets all of the limitations of claim 10.  Varkey ‘295 does not, however, disclose selecting the outer layer over inner layer coverage to provide a torque on the outer layer greater than a torque on the inner layer, as recited in claim 11.
In the same field of endeavor, Blanchard discloses an armored electrical cable including an electrically conductive cable core 10 (note electrical conductors 11), an inner layer 13 of a plurality of first armor wires 14 surrounding the core, and an outer layer 15 of second armor wires 16 surrounding the inner layer.  Blanchard further discloses prior art cables in which a torque on the outer layer of armor wires is greater than a torque on the inner layer (see col. 1, lines 21-24).  
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the disclosure in Blanchard to select the outer layer over inner layer coverage for the Varkey ‘295 cable to provide a greater torque on the outer layer than on the inner layer, in order to use less material and thereby reduce the weight and/or the cost of the cable.
	With respect to claim 12, Blanchard teaches selecting the coverage of the outer layer to the inner layer to match a torque on the outer layer with a torque on the inner layer (see Blanchard at col. 5, lines 67-75).
With respect to claims 13-14, Blanchard teaches that the inner layer wires 14 may each have a diameter of 0.044 inch (see col. 4, lines 51-52) and the outer layer wires 16 may each have a diameter of 0.038 inch (see col. 4, lines 65-66).

11.	Claims 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varkey et al., U.S. Patent Application Publication No. 2009/0283295 (“Varkey ‘295”) in view of Blanchard, U.S. Patent No. 2,604,509 and Buchanan, U.S. Patent Application Publication No. 2008/0190612.
Varkey ‘295 discloses a wireline cable (Varkey ‘295 [0001]: “The present disclosure invention is related in general to cable systems and, in particular, to wireline cables”), comprising: 
an electrically conductive cable core (e.g., cable core 206a; Fig. 3a) for transmitting electrical power (Varkey ‘295 [0023]: “The conductors forming the cable cores 206a, 206b, 206c, and 206d may be any combination of (but not limited to) ... copper conductors”);
an inner layer of a plurality of first armor wires (inner armor wires 204; e.g., Fig. 2c) surrounding the cable core, wherein an extruded layer of polymer is disposed over the inner layer (Varkey ‘295 [0025]: “A polymeric insulating material 208 may be disposed on the inner armor wire layer 204, the cable core 206a, 206b, 206c, and 206d”), wherein the extruded polymer is a thermoplastic; (Varkey [0025]: “The insulating material 208 may be formed from any suitable material such as, but not limited to ... thermoplastic vulcanizates (TPVs) such as Santoprene.RTM. and Super TPVs and fluoro TPV (F-TPV) ... and thermoplastic fluoropolymers”); and wherein a portion of spaces between the first armor wires of the inner layer are filled with the extruded polymer (see Varkey ‘295 Figs. 2a-2d);
an outer layer of a plurality of second armor wires (outer armor wires 202) surrounding the inner layer, wherein a jacket (e.g., outer jacket 320 in Figs. 3a-3d) is disposed about the outer layer of the plurality of second armor wires, and wherein the jacket is bonded with at least a portion of the extruded layer of polymer (see Figs. 4a-4d);
Varkey ‘295 further discloses that a coverage of the outer layer of second armor wires over the inner layer of the plurality of first armor wires is about 50 percent to about 90 percent (see Varkey ‘295 [0024]).  Varkey does not, however, specifically disclose the coverage being between 50 percent and 80 percent, as recited in claim 15.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coverage of Varkey ‘295 from about 50 percent to about 90 percent to between 50 percent and 80 percent as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Varkey ‘295 does not disclose wherein a diameter of the outer layer of the plurality of second armor wires is smaller than a diameter of the inner layer of the plurality of first armor wires, as recited in claim 15.
In the same field of endeavor, Blanchard discloses an armored electrical cable including an electrically conductive cable core 10 (note electrical conductors 11), an inner layer 13 of a plurality of first armor wires 14 surrounding the core, and an outer layer 15 of second armor wires 16 surrounding the inner layer.  With reference, for example, to Fig. 3, the diameter of each outer layer wire 16 is smaller than the diameter of each inner layer wire 14.  
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Blanchard, to provide the Varkey ‘295 cable having a diameter of the outer layer of the plurality of second armor wires being smaller than a diameter of the inner layer of the plurality of first armor wires, in order to better balance  the torques and stresses developed in the inner and outer layers during use.
Varkey ‘295 also does not disclose attaching a tractor to the wireline cable; and introducing the tractor and the wireline cable into a wellbore, as recited in claim 15.
In the same field of endeavor, Buchanan discloses a well tractor 1 and teaches attaching an electrical cable 19 to supply power and control signals to the tractor and introducing the tractor and cable into a wellbore, in order to install a downhole packer.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Buchanan, to attach the Varkey ‘295 electrical cable to a well tractor and introduce the tractor and the cable into a wellbore, in order to insert downhole tools or devices into the wellbore.
With respect to claim 16, Blanchard teaches that the inner layer wires 14 may each have a diameter of 0.044 inch (see col. 4, lines 51-52) and the outer layer wires 16 may each have a diameter of 0.038 inch (see col. 4, lines 65-66), thus making the diameter of the outer armor wires 16 0.006 inches smaller than the diameter of the inner armor wires 14.

Response to Arguments
12.	Applicant’s arguments submitted with the response filed 04 August, 2022, have been fully considered but are moot in view of the new grounds of rejection applied herein.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        01 November 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672